Case 2:18-cv-02960-CAS-E Document 32-1 Filed 11/13/18 Page 1 of 5 Page ID #:302

 
 
 
 
 
                       




                      (;+,%,7$
Case 2:18-cv-02960-CAS-E Document 32-1 Filed 11/13/18 Page 2 of 5 Page ID #:303
                      Registration #:    *-APPLICATION-*
                   Service Request #:    1-6462698121




Mail Certificate


Adli Law Group P.C.
444 South Flower Streeet,
Suite 3100
Los Angeles, CA 90071 United States




                             Priority:   Routine                  Application Date:   April 05, 2018


Correspondent



                               Name:     Drew H. Sherman
                               Email:    drew.sherman@adlilaw.com
                           Telephone:    (213)623-6546
                      Alt. Telephone:    (213)537-1670
                                 Fax:    (213)623-6554
                             Address:    444 South Flower Street,
                                         Suite 3100
                                         Los Angeles, CA 90071 United States
    Case 2:18-cv-02960-CAS-E Document 32-1 Filed 11/13/18 Page 3 of 5 Page ID #:304




                                                                                 Registration Number
                                                                                 *-APPLICATION-*




    Title
                        Title of Work:    BoostBeauty-google-ad


    Completion/Publication
                 Year of Completion:      2017
              Date of 1st Publication:    August 01, 2017
             Nation of 1st Publication:   United States

    Author

                    •      Author:        Ani Moosakhanian
                    Author Created:       text
                 Work made for hire:      Yes
                         Citizen of:      United States

    Copyright Claimant

                 Copyright Claimant:      Boost Beauty, LLC
                                          460 Oak Street, #304, Glendale, CA, 91204, United States
0


1
     Rights and Permissions

                 Organization Name:       Boost Beauty, LLC
                              Name:       Ani Moosakhanian
                         Telephone:       (818)522-9549
                            Address:      460 Oak Street, #304
                                          Glendale, CA 91204 United States

    Certification

                                Name:     Drew H. Sherman
                                 Date:    April 05, 2018


                                                                                                       Page 1 of 2
Case 2:18-cv-02960-CAS-E Document 32-1 Filed 11/13/18 Page 4 of 5 Page ID #:305



   Applicant's Tracking Number:   2332.401
                          Date:   April 05, 2018
                                  Pending




                                                                         Page 2 of 2
Case 2:18-cv-02960-CAS-E Document 32-1 Filed 11/13/18 Page 5 of 5 Page ID #:306
